Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
SECURITY AGREEMENT AND FIRST AMENDMENT TO SECOND AMENDED AND
RESTATED PLEDGE AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, FIRST
AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED PLEDGE AGREEMENT (this “First Amendment”) is
executed as of the 1st day of July, 2013 (the “First Amendment Effective Date”),
by and among

DILLARD’S, INC., a corporation organized under the laws of the State of Delaware
having a place of business at 1600 Cantrell Road, Little Rock, Arkansas  72201,
as Lead Borrower for the Borrowers, being

said DILLARD’S, INC.,

DILLARD TENNESSEE OPERATING LIMITED PARTNERSHIP, a limited partnership organized
under the laws of the State of Tennessee having a place of business at Avenue
Carriage Crossing, 4620 Merchants Park Circle, Collierville, Tennessee  38017;

DILLARD STORE SERVICES, INC., a corporation organized under the laws of the
State of Arizona having a place of business at 396 North William Dillard Dr.,
Gilbert, Arizona 85233;

THE HIGBEE COMPANY, a corporation organized under the laws of the State of
Delaware having a place of business at 26500 Cedar Road, Beachwood, Ohio  44122;

CONSTRUCTION DEVELOPERS, INCORPORATED, a corporation organized under the laws of
the State of Arkansas having a place of business at 1600 Cantrell Road, Little
Rock, Arkansas 72201;

DILLARD INTERNATIONAL, INC., a corporation organized under the laws of the State
of Nevada having a place of business at 3200 Las Vegas Blvd. S., Las Vegas,
Nevada 89109;

CONDEV NEVADA, INC., a corporation organized under the laws of the State of
Nevada having a place of business at 1600 Cantrell Road, Little Rock, Arkansas
72201;

U.S. ALPHA, INC., a corporation organized under the laws of the State of Nevada
having a place of business at 6191 S. State, Murray, Utah 84107;

DILLARD’S DOLLARS, INC., a corporation organized under the laws of the State of
Arkansas having a place of business at 1600 Cantrell Road, Little Rock, Arkansas
72201;

--------------------------------------------------------------------------------





HIGBEE LOUISIANA, LLC, a limited liability company organized under the laws of
the State of Delaware having a place of business at 1600 Cantrell Road, Little
Rock, Arkansas 72201;

DILLARD TEXAS CENTRAL, LLC, a limited liability company organized under the laws
of the State of Delaware having a place of business at 4501 North Beach, Fort
Worth, Texas  76135;

DILLARD TEXAS EAST, LLC, a limited liability company organized under the laws of
the State of Delaware having a place of business at 4501 North Beach, Fort
Worth, Texas  76135;

DILLARD TEXAS FOUR-POINT, LLC, a limited liability company organized under the
laws of the State of Delaware having a place of business at 4501 North Beach,
Fort Worth, Texas  76135;

DILLARD TEXAS SOUTH, LLC, a limited liability company organized under the laws
of the State of Delaware having a place of business at 4501 North Beach, Fort
Worth, Texas  76135;

DSS NEIL OPERATIONS, LLC, a limited liability company organized under the laws
of the State of Delaware having a place of business at 6100 “O” St., Lincoln,
Nebraska  68505;

DSS UNITER, LLC, a limited liability company organized under the laws of the
State of Delaware having a place of business at 396 William Dillard Dr.,
Gilbert, Arizona  85233;

HIGBEE GAK, LP, a limited partnership organized under the laws of the State of
Delaware having a place of business at 800 Gil Harbin Industrial Blvd.,
Valdosta, Georgia  31601;

HIGBEE LANCOMS, LP, a limited partnership organized under the laws of the State
of Delaware having a place of business at 6610 Bluebonnet, Baton Rouge,
Louisiana  70836;

HIGBEE SALVA, LP, a limited partnership organized under the laws of the State of
Delaware having a place of business at 100 Columbiana Center, Columbia, South
Carolina  29212; and

HIGBEE WEST MAIN, LP, a limited partnership organized under the laws of the
State of Delaware having a place of business at 100 Chesterfield Mall,
Chesterfield, Missouri  63017;

the financial institutions and other entities identified on the signature pages
to this First Amendment as a “Lender” (collectively, the “Lenders” and each
individually, a “Lender”); and

2

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as the Agent for the Lenders, a national banking
association, formerly known as JPMorgan Chase Bank, having a place of business
at 2200 Ross Avenue, 9th Floor, Dallas, Texas  75201;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

RECITALS:

A.  The Borrowers and the Lenders are parties to that certain Second Amended and
Restated Credit Agreement dated as of April 11, 2012 (as amended prior to the
date hereof and as may be further amended, restated, supplemented or modified
from time to time, the “Credit Agreement”; unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the meaning given such terms in the Credit Agreement, including, to the
extent applicable, after giving effect to this First Amendment), pursuant to
which the Lenders provide certain financing to the Borrowers in accordance with
the terms and conditions set forth therein.

B.  The Borrowers have requested that the Lenders amend certain terms of the
Credit Agreement to, among other things, extend the term of the Credit Agreement
and decrease pricing.

C.  Subject to the terms and conditions set forth herein, the Lenders have
agreed to the Borrowers’ request.

AGREEMENTS:

In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties hereto hereby agree as follows:

SECTION 1.  Amendments.  In reliance on the representations, warranties,
covenants and agreements contained in this First Amendment, but subject to the
satisfaction of each condition precedent contained in Section 4 hereof, the
Credit Agreement shall be amended effective as of the First Amendment Effective
Date in the manner provided in this Section 1.

1.1  Amended Definitions.  The definitions of “Alternate Base Rate”, “Applicable
Margin”, “Commitment Fee Rate”, “Hedging Agreement”, “Initial Maturity Date”,
“Interest Period”, “Loan Documents” and “Obligations” contained in Section 1.01
of the Credit Agreement shall be amended and restated in their entirety to read
in full as follows:

“Alternate Base Rate” shall mean, for any day, the highest of (a) the annual
rate of interest then most recently announced by JPMorgan at its head office in
New York, New York as its “Base Rate”, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% (0.50%) per annum and (c) the Daily LIBOR Rate
for such day (or if that day is not a Business Day, the immediately preceding
Business Day) plus 1.50%.  If for any reason the Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or the Daily LIBOR Rate for
any reason, including the inability or failure of the Agent to obtain sufficient
quotations thereof in accordance with the terms hereof, the Alternate Base Rate
shall be determined without regard to clause (b) or clause (c), as applicable,
of the first sentence of this definition, until the circumstances giving rise to
such inability no longer exist.  Any change in the Alternate Base Rate due to a
change in JPMorgan’s Base Rate, the Federal Funds Effective Rate or the Daily
LIBOR Rate shall be effective from and including the effective date of such
change in JPMorgan’s Base Rate, the Federal Funds Effective Rate or the Daily
LIBOR Rate, respectively.

3

--------------------------------------------------------------------------------





“Applicable Margin” means, on any day with respect to Base Rate Loans, LIBOR
Loans, Commercial Letters of Credit and Standby Letters of Credit, the
applicable per annum percentage set forth in the table shown below:

Base Rate

Loans

LIBOR

Loans

Commercial

Letters of

Credit

Standby

Letters of

Credit

0.00% 1.50% 0.75% 1.50%

“Co-Documentation Agents” means Branch Banking and Trust Company, HSBC Bank USA,
National Association, Regions Bank, SunTrust Bank and U.S. Bank, National
Association.

“Commitment Fee Rate” means, on any day with respect to the Commitment Fee,
0.25%.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement, or other
interest or currency exchange rate or commodity price hedging arrangement
(including any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act).

“Initial Maturity Date” means July 1, 2018.

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or the day that is seven (7) days thereafter if, at the time of the
relevant Borrowing, LIBOR funding for such a period is available to all Lenders
participating therein), as the Lead Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period, and (c) any Interest Period
which would otherwise end after the Maturity Date shall end on the Maturity
Date.  For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

4

--------------------------------------------------------------------------------





“Loan Documents” means this Agreement, the First Amendment, the Notes, the
Letters of Credit, any Letter of Credit applications, the Fee Letter, all
Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Security Documents, any Extension Amendment, all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Agent or any Lenders and any
other instrument or agreement executed and delivered in connection herewith or
therewith.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Obligations” means (a) the payment by the Borrowers of (i) the principal of,
and interest on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise (including
any interest that accrues after the commencement of any case or proceeding by or
against any Borrower in a bankruptcy, whether or not allowed in such case or
proceeding), (ii) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise, of the Borrowers to the Secured Parties
under this Agreement and the other Loan Documents, (b) the performance of all
covenants, agreements, obligations and liabilities of the Borrowers under or
pursuant to this Agreement and the other Loan Documents, (c) the payment and
performance of all the covenants, agreements, obligations and liabilities of
each Borrower under or pursuant to this Agreement, and the other Loan Documents,
and (d) all debts, liabilities and obligations now or hereafter arising from or
in connection with Specified Bank Products, as each may be amended from time to
time; provided that Excluded Hedging Obligations of any Borrower shall in any
event be excluded from “Obligations” owing by such Borrower.

5

--------------------------------------------------------------------------------





1.2  Additional Definitions.  Section 1.01 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and any
regulations promulgated thereunder.

 “Excluded Hedging Obligation” means, with respect to any Borrower, (a) any
Hedging Obligation if, and solely to the extent that, all or a portion of the
joint and several liability of such Borrower for, or the grant by such Borrower
of a security interest to secure, as applicable, such Hedging Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Borrower’s failure for any reason to constitute an “eligible contract
participant” (as defined in the Commodity Exchange Act) at the time the joint
and several liability of (or grant of such security interest by, as applicable)
such Borrower becomes or would become effective with respect to such Hedging
Obligation or (b) in the case of a Hedging Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Borrower is a “financial entity,” as
defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor
provision thereto), at the time the joint and several liability of (or grant of
such security interest by, as applicable) such Borrower becomes or would become
effective with respect to such related Hedging Obligation.  If a Hedging
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Hedging Obligation that is
attributable to swaps for which the joint and several liability of (or grant of
such security interest by, as applicable) such Borrower is or becomes illegal.

“First Amendment” means that First Amendment to Second Amended and Restated
Credit Agreement, First Amendment to Second Amended and Restated Security
Agreement and First Amendment to Second Amended and Restated Pledge Agreement
dated as of July 1, 2013, among the Borrowers, the Agent and the Lenders.

“Hedging Obligation” means, with respect to any Person, any obligation under any
Hedging Agreement, including, without limitation the obligation to pay or
perform thereunder.

6

--------------------------------------------------------------------------------





“Qualified ECP Counterparty” means, in respect of any Hedging Obligation, each
Borrower that, at the time the relevant joint and several liability of such
Borrower for such Hedging Obligation (or grant of the relevant security interest
with respect to such Hedging Obligation, as applicable) becomes or would become
effective has total assets exceeding $10,000,000 or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
which may cause another person to qualify as an “eligible contract participant”
with respect to such Hedging Obligation at such time by entering into a
cross-guarantee under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

1.3  Amendment to Section 2.22(a).  Clause (a) of Section 2.22 of the Credit
Agreement is hereby amended by inserting the following language immediately
after the last sentence at the end of clause (a) thereof, which shall read in
full as follows:

Notwithstanding the foregoing, amounts received from any Borrower shall not be
applied to any Excluded Hedging Obligations of such Borrower (it being
understood, that in the event that any amount is applied to the Obligations
other than Excluded Hedging Obligations as a result of this clause, the Agent
shall, to the fullest extent permitted by applicable law, make such adjustments
as it determines are appropriate to distributions pursuant to the “third” step
and the “fifth” step, in each case as set forth above, from amounts received
from any other  Borrower to ensure, as nearly as possible, that the proportional
aggregate recoveries with respect to the Obligations described in the “third”
step and the “fifth” step above by the holders of any Excluded Hedging
Obligations are the same as the proportional aggregate recoveries with respect
to other Obligations pursuant to the “third” step and the “fifth” step above).

1.4  Addition of Commodity Exchange Act Cross-Guarantee Affirmative Covenant.  A
new Section 5.13 is hereby added to the end of Article V of the Credit Agreement
in appropriate numerical order and shall read in full as follows:

Section 5.13        Commodity Exchange Act Cross-Guarantee Provisions.  Each
Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Borrower in order for each such other Borrower to honor its obligations
under this Agreement and the other Loan Documents including obligations with
respect to any Hedging Obligation (provided, however, that each Borrower shall
only be liable under this Section 5.13 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
5.13, or otherwise under this Agreement or any Loan Document, as it relates to
the other Borrowers, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of the Borrowers under this Section 5.13 shall remain in full force
and effect until all Obligations are paid in full to the Lenders and the Agent,
and all of the Lenders’ Commitments are terminated.  The Borrowers intend that
this Section 5.13 constitute, and this Section 5.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Borrower for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

7

--------------------------------------------------------------------------------





1.5  Amendment to Section 6.01(f).  Clause (f) of Section 6.01 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

(f) Indebtedness under Hedging Agreements with any Lender or its Affiliates;
provided that no Hedging Agreement shall be entered into for speculative
purposes;

1.6  Amendment to Section 9.01(c).  Clause (c) of Section 9.01 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

(c)       if to any other Lender, to it at its address (or telecopy number) set
forth on its Administrative Questionnaire or on any Assignment and Acceptance
for such Lender.

1.7  Amendment of Right of Setoff.  Section 9.09 of the Credit Agreement is
hereby amended by inserting the following proviso at the end of the first
sentence thereof, which shall read in full as follows:

;provided that no amount received pursuant to this Section 9.09 from any
Borrower shall be applied to any Excluded Hedging Obligation of any Borrower.  

1.8  Replacement of Schedule 1.1(a) - Commitment Schedule.  The schedule of
Lenders and Commitments set forth in Schedule 1.1(a) to the Credit Agreement is
hereby replaced in its entirety with the schedule of Lenders and Commitments
attached hereto as Schedule 1.1 and the schedule of Lenders and Commitments
attached hereto as Schedule 1.1 shall be deemed to be attached as the schedule
of Lenders and Commitments to the Credit Agreement as of the First Amendment
Effective Date.  After giving effect to this First Amendment and any Loans made
on the First Amendment Effective Date, (a) each Lender who holds Loans in an
aggregate amount less than its Commitment Percentage of all Loans shall advance
new Loans which shall be disbursed to the Agent and used to repay Loans
outstanding to each Lender who holds Loans in an aggregate amount greater than
its Commitment Percentage of all Loans, (b) each Lender’s participation in each
Letter of Credit, if any, shall be automatically adjusted to equal its
Commitment Percentage, and (c) such other adjustments shall be made as the Agent
shall specify so that the Credit Extensions applicable to each Lender equals its
Commitment Percentage of the aggregate Credit Extensions of all Lenders.

1.9  Deletion of Schedule 1.1(b) – Notice Addresses for each Lender.  Schedule
1.1(b) to the Credit Agreement is hereby deleted in its entirety from the Credit
Agreement and the reference to “Schedule 1.1(b) Notice Addresses for Each
Lender” in the list of Schedules in the Table of Contents shall be deleted in
its entirety.

8

--------------------------------------------------------------------------------





1.10  Amendment to Cover Page and Introductory Paragraph.  The cover page and
the introductory paragraph to the Credit Agreement are hereby amended to replace
the reference to “HSBC BANK USA, NATIONAL ASSOCIATION, REGIONS BANK, UBS
SECURITIES LLC and U.S. BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents”
with a reference to “BRANCH BANKING AND TRUST COMPANY, HSBC BANK USA, NATIONAL
ASSOCIATION, REGIONS BANK, SUNTRUST BANK and U.S. BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents”.

SECTION 2.  Amendment to Security Agreement.  Effective as of the First
Amendment Effective Date, Section 6.02 of the Security Agreement is hereby
amended by inserting the following language immediately after the last sentence
at the end of Section 6.02 thereof, which shall read in full as follows:

Notwithstanding the foregoing, amounts received from any Borrower shall not be
applied to any Excluded Hedging Obligations of such Borrower (it being
understood, that in the event that any amount is applied to the Obligations
other than Excluded Hedging Obligations as a result of this Section 6.02, the
Agent shall, to the fullest extent permitted by applicable law, make such
adjustments as it determines are appropriate to distributions pursuant to the
“THIRD” step and the “SIXTH” step, in each case as set forth above, from amounts
received from any other Borrower to ensure, as nearly as possible, that the
proportional aggregate recoveries with respect to the Obligations described in
the “THIRD” step and the “SIXTH” step above by the holders of any Excluded
Hedging Obligations are the same as the proportional aggregate recoveries with
respect to other Obligations pursuant to the “THIRD” step and the “SIXTH” step
above).

SECTION 3.  Amendment to Pledge Agreement.  Effective as of the First Amendment
Effective Date, Section 6.02 of the Pledge Agreement is hereby amended by
inserting the following language immediately after the last sentence at the end
of Section 6.02 thereof, which shall read in full as follows:

Notwithstanding the foregoing, amounts received from any Borrower shall not be
applied to any Excluded Hedging Obligations of such Borrower (it being
understood, that in the event that any amount is applied to the Obligations
other than Excluded Hedging Obligations as a result of this Section 6.02, the
Agent shall, to the fullest extent permitted by applicable law, make such
adjustments as it determines are appropriate to distributions pursuant to the
“THIRD” step and the “SIXTH” step, in each case as set forth above, from amounts
received from any other Borrower to ensure, as nearly as possible, that the
proportional aggregate recoveries with respect to the Obligations described in
the “THIRD” step and the “SIXTH” step above by the holders of any Excluded
Hedging Obligations are the same as the proportional aggregate recoveries with
respect to other Obligations pursuant to the “THIRD” step and the “SIXTH” step
above).

9

--------------------------------------------------------------------------------





SECTION 4.  Conditions Precedent.  The effectiveness of the amendments to the
Credit Agreement contained in Section 1, the amendments to the Security
Agreement in Section 2 and the amendments to the Pledge Agreement in Section 3
hereof are subject to the satisfaction of each of the following conditions
precedent:

       4.1  Amendment.  The Agent shall have received counterparts of this First
Amendment from the Borrowers and each Lender.

       4.2  Notes.  The Agent shall have received a Note payable to the order of
each Lender whose Commitments were affected by Section 1.8 in the amount of such
Lender’s Commitment as indicated on the schedule of Commitments to the Credit
Agreement (as amended by Section 1.8 hereof), in each case duly executed and
delivered by the Borrowers.

       4.3  Amendment Fees and Expenses.  

           (a)  The Borrowers shall have paid to the Agent for the account of
the Lenders an amendment fee equal to 10.0 bps (0.10%) of the Total Commitment
on the First Amendment Effective Date after giving effect to this First
Amendment (the “Amendment Fee”), which Amendment Fee shall be paid to the
Lenders on a pro rata basis based on their respective Commitment Percentage of
the Total Commitment on the First Amendment Effective Date after giving effect
to this First Amendment.  

           (b)  The Lead Borrower and the other Borrowers shall have paid (i)
all fees owed to the Agent, its Affiliates and any Lenders in connection with
the execution of this First Amendment, including, without limitation, the
Amendment Fee, and (ii) all reasonable and documented fees and expenses of the
Agent and its Affiliates in connection with the preparation, negotiation and
execution of this First Amendment, including, without limitation, the reasonable
and documented fees and expenses of Vinson & Elkins L.L.P., counsel to the
Agent.

       4.4  Officers’ Certificates, Opinions, etc.  The Borrowers shall have
delivered to the Agent (a) such certificates of authorized officers of the
Borrowers, resolutions of the boards of directors (or other appropriate bodies)
of the Borrowers and such other documents, instruments and agreements as the
Agent shall require to evidence the valid corporate existence and authority to
conduct business of the Borrowers and the due authorization, execution and
delivery of this First Amendment, any documents related to this First Amendment
and any other legal matters relating to the Borrowers or the other Loan
Documents entered into by the Borrowers, all in form and substance satisfactory
to the Agent and its counsel, and (b) an opinion of Simpson Thacher & Bartlett
LLP, as legal counsel to the Borrowers, with respect to the due authorization,
execution, delivery and enforceability of this First Amendment and such other
matters related thereto as the Agent shall reasonably require.

       4.5  Documentation.  The Agent shall have received such other documents
and instruments as it or any Lender may reasonably request, all in form and
substance reasonably satisfactory to the Agent and its counsel.

       4.6  No Defaults.  No Default or Event of Default shall exist.

10

--------------------------------------------------------------------------------





SECTION 5.  Post-Closing Condition.  On or prior to the date that is thirty (30)
days after the First Amendment Effective Date (or prior to such later date as
the Agent may determine and agree to in writing in its sole discretion), the
Borrowers shall deliver, or cause to be delivered an opinion from each of the
Borrowers’ counsel (other than Simpson Thacher & Bartlett LLP), with respect to
the due authorization, execution, delivery and enforceability of this First
Amendment and such other matters related thereto as the Agent shall reasonably
require.

SECTION 6.  Representations and Warranties.  In order to induce the Agent and
each Lender to enter into this First Amendment, the Borrowers hereby jointly and
severally represent and warrant to the Agent and each Lender that:

       6.1  Accuracy of Representations and Warranties.  Each of the
representations and warranties of each Borrower contained in the Loan Documents
is true and correct in all material respects as of the First Amendment Effective
Date (except to the extent that such representations and warranties are
expressly made as of a particular date, in which event such representations and
warranties were true and correct as of such date).  

       6.2  Due Authorization, No Conflicts.  The execution, delivery and
performance by the Borrowers of this First Amendment, and all other documents,
instruments or agreements executed by any of the Borrowers in connection with
this First Amendment, are within the Borrowers’ corporate, limited liability
company or limited partnership powers, as applicable, have been duly authorized
by all necessary corporate, limited liability company or limited partnership
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not violate or constitute a default under any
provision of applicable law or any material agreement binding upon the Borrowers
or their Subsidiaries, or result in the creation or imposition of any Lien upon
any of the assets of the Borrowers or their Subsidiaries.

       6.3  Validity and Binding Effect.  This First Amendment and all other
documents, instruments or agreements executed by any of the Borrowers in
connection with this First Amendment constitute the valid and binding
obligations of the applicable Borrowers enforceable in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally,
and the availability of equitable remedies may be limited by equitable
principles of general application.

       6.4  Absence of Defaults.  Neither a Default nor an Event of Default has
occurred which is continuing.

SECTION 7.  Miscellaneous.

       7.1  Reaffirmation of Loan Documents; Extension of Liens.  Any and all of
the terms and provisions of the Credit Agreement and the other Loan Documents
shall, except as amended and modified hereby, remain in full force and
effect.  Each Borrower hereby extends each Lien granted by such Borrower to
secure the Obligations until the Obligations have been paid in full, and agree
that the amendments herein contained shall in no manner affect or impair the
Obligations or the Liens securing payment and performance thereof, all of which
are ratified and confirmed.

11

--------------------------------------------------------------------------------





       7.2  Parties in Interest.  All of the terms and provisions of this First
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

       7.3  Loan Document.  This First Amendment is a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents.

       7.4  Counterparts, Effectiveness of First Amendment.  This First
Amendment may be executed in counterparts, and all parties need not execute the
same counterpart; however, no party shall be bound by this First Amendment until
this First Amendment has been executed by the Agent, each Borrower and all
Lenders, at which time this First Amendment shall be binding on, enforceable
against and inure to the benefit of the Borrowers, the Agent and all
Lenders.  Delivery of an executed counterpart of this First Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart thereof.

       7.5  COMPLETE AGREEMENT.  THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

       7.6  Headings.  The headings, captions and arrangements used in this
First Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this First Amendment, nor
affect the meaning thereof.

       7.7  No Implied Waivers.  No failure or delay on the part of the Lenders
or the Agent in exercising, and no course of dealing with respect to, any right,
power or privilege under this First Amendment, the Credit Agreement or any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this First Amendment, the Credit
Agreement or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

       7.8  Interpretation.  Wherever the context hereof shall so require, the
singular shall include the plural, the masculine gender shall include the
feminine gender and the neuter and vice versa.

       7.9  Severability.  In case any one or more of the provisions contained
in this First Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this First Amendment shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.

      7.10  Further Assurances.  The Borrowers agree to execute, acknowledge,
deliver, file and record such further certificates, instruments and documents,
and to do all other acts and things, as may be reasonably requested by the
Lenders or the Agent as necessary or advisable to carry out the intents and
purposes of this First Amendment.

12

--------------------------------------------------------------------------------





      7.11  Governing Law.  This First Amendment and the rights and obligations
of the parties hereunder shall be construed in accordance with and be governed
by the laws of the State of New York.

      7.12  Exiting Lenders.  Subject in each case to the receipt of funds
necessary to pay off all principal and interest owed to UBS Loan Finance LLC and
to CIT Finance LLC (collectively, the “Exiting Lenders”, and each individually,
an “Exiting Lender”) by the Lenders, each Exiting Lender hereby (a) consents to
this First Amendment as required under Section 9.02 of the Credit Agreement and
(b) acknowledges and agrees to Section 1.8 of this First Amendment.  Each of the
parties hereto hereby agrees and confirms that after giving effect to Section
1.8 of this First Amendment, each Exiting Lender’s Commitments shall be $0, its
Commitments to lend and all of its obligations under the Credit Agreement shall
be terminated and each Exiting Lender shall cease to be a Lender for all
purposes under the Loan Documents.

[Signature Page Follows]



13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

DILLARD’S, INC.,

as Lead Borrower and a Borrower     By: /s/ Sherrill E. Wise Name: Sherrill E.
Wise Title: Vice President/Treasurer/Asst. Secretary  

DILLARD TENNESSEE OPERATING

LIMITED PARTNERSHIP,

as a Borrower   By: TNLP InvestCo, LLC, its General Partner      

 

By:

/s/ Teri Murdock

 

Name:

Teri Murdock

 

Title:

Vice President/Secretary    

DILLARD STORE SERVICES, INC.,

as a Borrower     By: /s/ Debbie Cornwell Name: Debbie Cornwell Title: Vice
President/Secretary    

THE HIGBEE COMPANY,

as a Borrower

   

By:

/s/ Dean Lusk

Name:

Dean Lusk

Title:

Vice President/Secretary

 

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

CONSTRUCTION DEVELOPERS,

INCORPORATED,

as a Borrower     By: /s/ Dean Elliott Name: Dean Elliott Title: Vice
President/Secretary    

DILLARD INTERNATIONAL, INC.,

as a Borrower     By: /s/ Dean Worley Name: Dean Worley Title: President/Asst.
Secretary    

CONDEV NEVADA, INC.,

as a Borrower     By: /s/ Bob Reeves Name: Bob Reeves Title: Vice
President/Secretary    

U.S. ALPHA, INC.,

as a Borrower     By: /s/ Julie Bull Name: Julie Bull Title: Vice
President/Secretary    

DILLARD’S DOLLARS, INC.,

as a Borrower     By: /s/ Martin Talley Name: Martin Talley Title: Vice
President/Secretary

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

HIGBEE LOUISIANA, LLC,

as a Borrower     By: /s/ Don Powers Name: Don Powers Title: Vice
President/Secretary    

DILLARD TEXAS CENTRAL, LLC,

as a Borrower     By: /s/ Kim Brown Name: Kim Brown Title: Vice
President/Secretary    

DILLARD TEXAS EAST, LLC,

as a Borrower     By: /s/ Marilyn Weaver Name: Marilyn Weaver Title: Vice
President/Secretary    

DILLARD TEXAS FOUR-POINT, LLC,

as a Borrower     By: /s/ Tammy Barnes Name: Tammy Barnes Title: Vice
President/Secretary    

DILLARD TEXAS SOUTH, LLC,

as a Borrower     By: /s/ Steven K. Nelson Name: Steven K. Nelson Title:
President/Asst. Secretary

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

DSS NEIL OPERATIONS, LLC,

as a Borrower     By: /s/ Stacy Fleisch Name: Stacy Fleisch Title: Vice
President/Secretary  

DSS UNITER, LLC,

as a Borrower     By: /s/ Chris Johnson Name: Chris Johnson Title: Vice
President/Asst. Secretary  

HIGBEE GAK, LP,

as a Borrower   By: GAK GP, LLC, its General Partner      

 

By:

/s/ Rebecca James

 

Name:

Rebecca James

 

Title:

Vice President/Secretary    

HIGBEE LANCOMS, LP,

as a Borrower  

By: LANCOMS GP, LLC, its General Partner

     

 

By:

/s/ LaNette Bryant

 

Name:

LaNette Bryant

 

Title:

Vice President/Secretary

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

HIGBEE SALVA, LP,

as a Borrower   By: SALVA GP, LLC, its General Partner      

 

By:

/s/ Sherrill E. Wise

 

Name:

Sherrill E. Wise

 

Title:

Vice President/Asst. Secretary

 

HIGBEE WEST MAIN, LP,

as a Borrower   By: WEST MAIN GP, LLC, its General Partner      

 

By:

/s/ Bobby Barrett

 

Name:

Bobby Barrett

 

Title:

Vice President/Secretary

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

JPMORGAN CHASE BANK, N.A.,

as Agent, Swingline Lender, an Issuing Bank, and a

Lender

    By: /s/ Kevin D. Padgett Name: Kevin D. Padgett Title: Authorized Officer

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as Syndication Agent, an Issuing Lender and a

Lender

    By: /s/ Lauren Murphy Name: Lauren Murphy Title: Assistant Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

BANK OF AMERICA, N.A.,

as a Lender     By: /s/ Matthew Potter Name: Matthew Potter Title: Vice
President

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

BMO HARRIS BANK, N.A.,

as a Lender     By:   Name: Title:

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

BRANCH BANKING AND TRUST

COMPANY,

as a Lender     By: /s/ Sarah Bryson Name: Sarah Bryson Title: Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

CAPITAL ONE, N.A.,

as a Lender     By: /s/ Kiel Johnson Name: Kiel Johnson Title: Assistant Vice
President

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

CITY NATIONAL BANK,

as a Lender     By: /s/ David Knoblauch Name: David Knoblauch Title: Vice
President

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

COMPASS BANK,

as a Lender     By: /s/ Michael Sheff Name: Michael Sheff Title: Senior Vice
President

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

FIFTH THIRD BANK,

as a Lender     By: /s/ Julia Harmon Name: Julia Harman Title: Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

GENERAL ELECTRIC CAPITAL

CORPORATION,

as a Lender     By: /s/ Peter E. Crispino Name: Peter E. Crispino Title: Duly
Authorized Signatory

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

HSBC BANK USA, N.A.,

as a Lender     By: /s/ Alan Zinser Name: Alan Zinser Title: Senior Vice
President

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender     By:   Name: Title:

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

RBS CITIZENS, N.A.,

as a Lender     By: /s/ Michael J. Ganann Name: Michael J. Ganann Title: Senior
Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

REGIONS BANK,

as a Lender     By: /s/ Andrew S. Bae Name: Andrew S. Bae Title: Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

SUNTRUST BANK,

as a Lender     By: /s/ Nigel Fabien Name: Nigel Fabien Title: Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender     By:   Name:

Title:

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

CIT FINANCE LLC,

as an Exiting Lender     By: /s/ Renee M. Singer Name: Renee M. Singer Title:
Managing Director

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

--------------------------------------------------------------------------------





 

UBS LOAN FINANCE LLC,

as an Exiting Lender     By: /s/ Joselin Fernandes Name: Joselin Fernandes
Title: Associate Director Banking Products Services, US   By: /s/ Kenneth Chin
Name: Kenneth Chin Title: Director Banking Products Services, US

SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT,
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST
AMENDMENT TO SECOND
AMENDED AND RESTATED PLEDGE AGREEMENT – DILLARD’S, INC.

